Day, J.
1. QUO WARANTO: dismissal of. The action of the court was right. The relator asks that he be adjudged and decreed to be the lawful sub-director, and that the defendant be ousted and excluded from the office. The term of office having expired, the court could not grant this relief. No fees attach to the office of subdirector, and hence neither party had' anything to gain or lose by further litigation. Courts are not organized for the purpose of determining mere abstractions. The court ought not to be required to spend its time in the accumulation of a bill of costs, lor no other purpose than that .of determining which party should pay them. As no vital question remained for determination, the further prosecution of the case would have been vexatious and unjust.
Affirmed.